Citation Nr: 0031299	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-15 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
re-open a claim for service connection for a dental 
condition.

2.  Whether new and material evidence has been presented to 
re-open a claim for service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from October 1965 to 
April 1972.  This appeal comes before the Board of Veterans' 
Appeals (Board) from rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO).

FINDINGS OF FACT

1.  Service connection for a dental condition was denied by 
the RO in a March 1993 rating decision.  The appellant did 
not perfect an appeal of that decision.

2.  Evidence received since the March 1993 rating decision, 
which denied service connection for a dental condition, is 
cumulative.

3.  Service connection for PTSD was denied by means of a May 
1997 Board decision.  That decision is final.

4.  Evidence received since the May 1997 Board decision, 
which denied service connection for PTSD, is not cumulative 
or redundant and is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1993 rating decision which denied service 
connection for a dental condition is final.  New and material 
evidence sufficient to re-open the claim has not been 
received.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (2000).

2.  The May 1997 Board decision which denied service 
connection for PTSD is final.  New and material evidence 
sufficient to reopen a claim for entitlement to service 
connection for PTSD has been submitted, and the claim is re-
opened.  38 U.S.C.A. § 5108, 7104 (West 1991); 38 C.F.R. §§ 
3.156, 20.1100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim for service connection for a dental 
condition was previously denied by means of a rating decision 
dated in March 1993.  He was notified of that decision in 
September 1993.  An appeal of that decision was not perfected 
and the decision is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000).  He was also denied 
entitlement to service connection for PTSD by means of a 
Board decision dated in May 1997.  In order to re-open these 
claims, new and material evidence must be presented.  
38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. § 3.156, 20.302, 
20.1100, 20.1103 (2000).

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The evidence of record in 1993 pertaining to the appellant's 
dental condition included the appellant's claim for service 
connection as well as service medical/dental records, which 
indicate that dental treatment was received.  The appellant 
reported at that time that he was treated throughout his 
military service for various dental problems and that several 
caps were placed on his teeth; he requested service 
connection for his current dental problems.  The RO 
determined that there was no evidence of trauma in service 
and that the claim was not otherwise timely for other issues 
(e.g., treatment purposes).  

In April 1998, the appellant submitted a request to re-open 
his claim for service connection for a dental condition.  He 
again reported that he received treatment in service, to 
include crowns, and that he was now having problems with the 
crowns.  He also submitted duplicate service dental treatment 
records.

The Board finds that new and material evidence has not been 
submitted to re-open his claim for service connection for a 
dental condition.  The service dental treatment records were 
previously before the RO and are cumulative.  His assertion 
that he received dental treatment in service and that he now 
has dental problems was also before the RO in 1993.  Thus, 
the Board concludes that the evidence submitted since 1993 
pertaining to his dental condition is cumulative and cannot 
serve to re-open his claim for service connection for a 
dental condition.

With regards to the appellant's claim for service connection 
for PTSD, the Board finds that new and material evidence has 
been presented.  Specifically, it is noted that in 1997, the 
Board denied the claim because evidence of a diagnosis of 
PTSD was not of record.  Evidence received subsequent to the 
1997 Board decision has cured that defect with a current 
diagnosis of "[p]robable PTSD."  It is therefore 
significant and must be considered to fairly decide his 
claim.  Thus, the claim is re-opened.

In reaching this determination, the Board notes that that 
actions taken by the RO are not clear.  The RO does not 
affirmatively state that there was new and material evidence 
or that there was no new and material evidence.  Therefore, 
the Board establishes its jurisdiction by determining that 
there is new and material evidence, and that there is a duty 
to assist that has not been met.


ORDER

The petition to reopen a claim for service connection for a 
dental condition is denied.

The petition to reopen a claim for service connection for 
PTSD is granted, and the claim is re-opened.

REMAND

A treatment record, dated in November 1998, indicates a 
diagnosis of "[p]robable PTSD."  The Board finds that the 
RO should schedule the appellant for a VA psychiatric 
examination to obtain clarification of this diagnosis.  

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain the appellant's current 
pertinent treatment records, to include 
treatment and counseling records from the 
"Vet Center" in Birmingham, Alabama.  
If pertinent medical records identified 
by the appellant cannot be located, in 
the case of records from VA or other 
Federal agency, the RO should continue 
with its efforts to obtain the identified 
records unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain the records 
would be futile.  The RO should then 
advise the appellant of the records that 
the RO is unable to obtain, the efforts 
the RO has taken to obtain such records, 
and any further action to be taken with 
respect to the claim.      

2.  The appellant should be scheduled for 
a VA psychiatric examination.  The 
examiner should state whether the 
appellant has PTSD due to his inservice 
stressors.  The claims file, to include 
any additional treatment and counseling 
records not already associated with the 
claims file, should be made available to 
the examiner for review.  It is requested 
that the examination report identify the 
claimed stressors.  If the veteran does 
not have PTSD, that fact must be clearly 
noted.

3.  The RO should then re-adjudicate the 
appellant's claim for service connection 
for PTSD.  If the examination report is 
inadequate, it shall be returned.

4.  The General Counsel, in representing 
VA before the Court, has noted that the 
RO has duties.  Pursuant to 38 C.F.R. § 
3.655 (2000), when a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
claimant pursuing an original, reopened 
or claim for an increase without good 
cause fails to report for examination, 
the claim will be denied.  However, the 
Secretary must show a lack of good cause 
for failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  The RO must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
Remand serves as notice of the 
regulation. 

5.  The RO must comply with the Veterans 
Claims Assistance Act.

If the benefit sought on appeal remains denied, the claim 
should be returned to the Board, following the appropriate 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

 



